Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 1 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

 

UNITED STATES DISTRICT COURT

 

 

 

2 EASTERN DISTRICT OF LOUISIANA
3
4 MELISSA RIVERA AND CIVIL ACTION NO.
RICARDO SILVA, SR. 18-14005
5 HONORABLE MARY ANN
VIAL LEMMON
6 VERSUS MAGISTRATE JUDGE KAREN
WELLS ROBY
7
JENNIFER ROBINSON AND
8 HER INSURER, STATE FARM
MUTUAL INSURANCE
9 COMPANY, CHURCH OF THE
KING, INCORPORATED,
10 D/B/A A/K/A CHURCH OF
THE KING AND ITS
11 INSURER, CHURCH MUTUAL
INSURANCE COMPANY
12
13
14
15 VIDEOTAPED DEPOSITION OF JENNIFER PARMLEY
16 ROBINSON, 146 FONTAINBLEAU DRIVE, MANDEVILLE,
17 LOUISIANA 70471, taken at the LAW OFFICES OF
18 JONES FUSSELL, LLP, 1001 SERVICE ROAD EAST
19 HIGHWAY 190, SUITE 103, COVINGTON, LOUISIANA
20 70433, in the above-entitled cause on the 6th day
21 of January, 2020.
22
23
24
25
New Orleans 504.522.2101 North Shore 985.206.9303
Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 2 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

1 APPEARANCES :

 

 

 

2

3 GLENN C. MCGOVERN

4 BY: GLENN C. MCGOVERN, ESQ.

5 2901 DIVISION STREET

6 SUITE 201

7 METAIRIE, LOUISIANA 70002

8 (504) 456-3610

9 glenn@glennmcgovern.com

10 ATTORNEY REPRESENTING PLAINTIFFS
11

12

13 SHELBY LAW FIRM

14 BY: AZELIE Z. SHELBY, ESQ.

15 3070 TEDDY DRIVE

16 BATON ROUGE, LOUISIANA 70809

17 (225) 223-6961

18 lshelby@azshelbylaw.com

19 ATTORNEY REPRESENTING DEFENDANTS,
20 CHURCH MUTUAL INSURANCE COMPANY, CHURCH
21 OF THE KING, AND JENNIFER ROBINSON
22

23

24

25
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 3 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

 

 

 

1 APPEARANCES: (Continued)

2

3 CANNON & LIVERMORE

4 BY: SCOTT A. CANNON, ESQ.

5 122 VILLAGE STREET

6 SLIDELL, LOUISIANA 70458

7 (985) 661-1567

8 scannon@cannon-law.net

9 ATTORNEY REPRESENTING DEFENDANTS,

10 JENNIFER ROBINSON AND STATE FARM
11 MUTUAL INSURANCE COMPANY

12

13 JONES FUSSELL, LLP

14 BY: JOHN R. WALKER, ESQ.

15 1001 SERVICE ROAD EAST HIGHWAY 190

16 SUITE 103

17 COVINGTON, LOUISIANA 70433

18 (985) 246-7808

19 ATTORNEY REPRESENTING DEFENDANTS,
20 JENNIFER ROBINSON AND CHURCH OF THE KING
21

22 ALSO PRESENT: TODD MEAUX, VIDEOGRAPHER

23 PASTOR JACOB ARANZA

24 SAMANTHA QUINTANA

25
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 4 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

 

 

 

1 INDE X
2 PAGE:
3 Caption 1
4 Appearances 2, 3
5 Agreement of Counsel 5
6 Witness' Certificate 108
7 Reporter's Certificate 109
8
9 EXAMINATION
10 BY: PAGE :
11
12 Mr. McGovern 7
13
14 EXHIBITS
15 NO. DESCRIPTION PAGE:
16 Exhibit 1 Driver's License 11
17 (Issue Date 8/24/15)
18 Exhibit 2 Driver's License 11
19 (Issue Date 7/29/19)
20 (Additional exhibits located on attached USB
21 flash drive.)
22
23 REPORTED BY:
24 ANNA M. ROTH, RPR, CCR
25 CERTIFIED COURT REPORTER
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 5 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

 

 

 

1 STIPULATION

2

3 IT IS HEREBY STIPULATED AND AGREED by and

4 among counsel for the parties hereto that the

5 videotaped deposition of the aforementioned

6 witness is hereby being taken under the Federal

7 Rules of Civil Procedure, for trial purposes, in

8 accordance with law;

9 That the formalities of sealing,

10 certification, and filing are specifically

11 waived;

12 That the formality of reading and signing
13 is specifically not waived;

14 That all objections, save those as to form
15 of the question and the responsiveness of the

16 answer, are hereby reserved until such time as
17 this deposition, or any part thereof, may be used
18 or sought to be used in evidence.

19

20 * * * *

21

22 ANNA M. ROTH, Certified Court Reporter, in
23 and for the Parish of St. Tammany, State of

24 Louisiana, officiated in administering the oath
25 to the witness.
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 6 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

 

 

 

6
1 VIDEOGRAPHER:
2 This is the videotaped deposition of
3 Jennifer Robinson. This deposition is
4 being held at 1001 Highway 190 Service
5 Road East in Covington, Louisiana, on
6 January 6th, 2020, at the time indicated
7 on the video screen, which is 9:59.
8 At this time, would counsel please
9 introduce themselves for the record.
10 MR. MCGOVERN:
11 Glenn McGovern, attorney for
12 plaintiffs, Ricardo Silva, Sr., and
13 Melissa Fredenrich, parents of Ricardo
14 Silva, Jr.
15 MS. SHELBY:
16 I'm Azelie Shelby on behalf of
17 Church Mutual Insurance Company, Church of
18 the King, and Jennifer Robinson.
19 MR. CANNON:
20 And Scott Cannon on behalf of
21 Jennifer Robinson and State Farm Mutual
22 Insurance Company.
23 MR. WALKER:
24 And John Walker for Jennifer
25 Robinson and Church of the King.
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 7 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020
11

 

 

 

 

1 Q. Do you have that with you?
2 A. My driver's license?
3 Q. Yes. Yes. And I believe the
4 driver's license number is 6879627?
5 A. (Tenders driver's license.) This
6 was at the time of the accident.
7 Q. Okay.
8 A. (Tenders driver's license.)
9 Q. Okay. Okay. And correct me if I'm
10 wrong -- we'll attach these. We'll just put
11 Driver's License 1 with the hole in it.
‘42 (Document marked as Exhibit No. 1
13 for identification.)
14 BY MR. MCGOVERN:
15 Q. That's your old driver's license --
16 A. Yes, sir.
17 Q. -- at the time of the accident; is
18 that correct?
19 A. Yes.
20 Q. And then Driver's License 2 here,
21 this is after the accident.
22 (Document marked as Exhibit No. 2
23 for identification. )
24 BY MR. MCGOVERN:
25 Q. And there's a difference in
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 8 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

 

 

 

12
1 restrictions: Corrective lenses, left outside
2 rearview mirror, vision loss, left. What is that
3 about?
4 A. I'm not sure.
5 Q. Okay. You're not sure. Did you
6 like go to the eye doctor or something? Why do
7 they have the restrictions? When you took your
8 exam or something, there was some problem with
9 your vision?
10 A. They didn't explain that to me.
11 Q. Okay. When did they make this
12 change on your license?
13 A. When I had the updated address just
14 a couple of months ago.
15 Q. Oh, I got you. Okay. And did you
16 have to go to a doctor for your vision or
17 anything?
18 A. A checkup.
19 Q. A checkup? Okay. And then do you
20 wear contacts now or glasses now?
21 A. Both.
22 Q. Okay. And do you have any other
23 physical vision problems or anything? Did they
24 tell you anything?
25 A. No, sir.
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 9 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

 

 

 

13

1 Q. Okay. And who is your eye doctor or

2 optometrist or whatever that you go to?

3 A. Dr. Reddy.

4 Q. And where is he at?

5 A. In Mandeville.

6 Q. Okay. And so presently now, as we

7 speak, you have contacts?

8 A. Correct.

9 Q. Okay. And do you have just regular
10 contacts? Or like I got trifocals,

11 unfortunately. I'm old. But they're just

12 regular contacts?

13 A. I have a contact in this eye

14 (indicating) only.

15 Q. Oh. In just one eye?

16 A. Yes, sir.

17 Q. Okay. Do you have an astigmatism or
18 anything?

19 A. I think so.

20 Q. Yeah. I got that too. Yeah. Okay.
21 And I believe -- let's see something. I'm not

22 sure -- what's your educational background, basic
23 high school, college? Tell me about that.

24 A. I went to Mount Carmel Academy for
25 high school. And then I graduated from Loyola
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 10 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

108
1 WITNESS' CERTIFICATE
2
3
4 I, JENNIFER PARMLEY ROBINSON, do hereby

5 certify that the foregoing testimony was given by
6 me, and the transcription of said testimony, with
7 corrections and/or changes, if any, is true and

8 correct as given by me on the aforementioned

9 date.

11
12
13

 

14 DATE SIGNED (Witness' Signature)
15

16

17

18 Signed with corrections as noted.
19

20 Signed with no corrections as noted.
21

22

23

24 DATE TAKEN: January 6, 2020

25

 

 

 

New Orleans 504.522.2101 North Shore 985.206.9303
Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
Case 2:18-cv-14005-MVL-KWR Document 123-7 Filed 03/13/20 Page 11 of 11

JENNIFER PARMLEY ROBINSON on 01/06/2020

 

 

 

 

109
1 REPORTER'S CERTIFICATE
2
This certification is valid only for a
3 transcript accompanied by my original signature
and original seal on this page.
4
I, ANNA M. ROTH, Certified Court Reporter,
5 in and for the State of Louisiana, as the officer
before whom this testimony was taken, do hereby
6 certify that JENNIFER PARMLEY ROBINSON, to whom
oath was administered, after having been duly
7 sworn by me upon authority of R.S. 37:2554, did
testify as hereinbefore set forth in the
8 foregoing 108 pages; that this testimony was
reported by me in the stenotype reporting method,
9 was prepared and transcribed by me or under my
personal direction and supervision, and is a true
10 and correct transcript to the best of my ability
and understanding; that the transcript has been
11 prepared in compliance with transcript format
guidelines required by statute or by rules of the
12 board, and that I am informed about the complete
arrangement, financial or otherwise, with the
13 person or entity making arrangements for
deposition services; that I have acted in
14 compliance with the prohibition on contractual
relationships, as defined by Louisiana Code of
15 Civil Procedure Article 1434 and in rules and
advisory opinions of the board; that I have no
16 actual knowledge of any prohibited employment or
contractual relationship, direct or indirect,
17 between a court reporting firm and any party
litigant in this matter nor is there any such
18 relationship between myself and a party litigant
in this matter. I am not related to counsel or
19 to the parties herein, nor am I otherwise
interested in the outcome of this matter.
20
21
22
23 ANNA M. ROTH, RPR, CCR
24 CERTIFIED COURT REPORTER
25 NO. 2010021
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040

 
